By the Court,
Lewis, C. J.:
Upon execution issued by a justice of the peace against the *192property of one Boynton, the defendant Edwards, who was the officer of the Court issuing the writ, seized certain property consisting of cattle, horses, wagons and hay, which plaintiff claims was purchased by him from Boynton about one month previous to its seizure by Edwards, and consequently that it belonged to him and not to Boynton at the time of the levy; and thus is raised the question whether the sale by Boynton to the plaintiff was consummated or perfected by an immediate delivery and continued change of possession of the chattels in question, in accordance with section sixty-five of the statute of frauds.
That a sale had been made by Boynton to Conway seems not to have been questioned, but the defendants endeavored to show that no immediate and continued change of possession of the property had taken place. To this question all, or nearly all, of the testimony appears to have been directed at the trial; anything, therefore, tending to establish such change of possession was important to the plaintiff. But we find in the record the statement that he offered to prove by the witness Gantz certain acts of ownership performed by the plaintiff respecting the property after the sale. The defendant objected to the testimony thus offered, and the objection was sustained. To this ruling exception was taken, and it is here assigned for error. Upon what ground the evidence so offered was ruled out, does not appear. Other testimony of a similar character was admitted, and properly so, if it in any wise tended to show a change of possession. Nothing generally can have a more direct tendency to show a change of possession than the control and management of the property, or acts of ownership exercised by the vendee over it. It is often the only mode whereby the change can be shown to be continuous. _ Surely, if in this case an immediate delivery had been made, (and whether there had or not, was a question upon the evidence in the case for the jury to determine) no better evidence of the continuance of that change could be adduced than proof that the plaintiff’ assumed the management and control of the property after the sale; at least, such evidence would tend to prove a continued change of the possession, and that was sufficient to entitle the plaintiff to its introduction, if there were no special objection to it, which does not appear to have been the case here.
*193The evidence, it is true, may have had no tendency whatever to establish an immediate delivery of the property ; but that it tended to prove a continuance of the change of possession can hardly admit of doubt. Whether the delivery immediately followed the sale, depended upon and may have been established by other facts to the satisfaction of the jury, and they may have been satisfied from the-evidence that such delivery had taken place, and thus all testimony tending to make out a continued change of the possession would be important to the plaintiff; so, for the same purpose, the lease of the premises upon which the property in question was kept may have been important to this case. Suppose, for example, the hay could not be removed from the premises until baled, and the plaintiff proceeded with reasonable expedition to bale and remove it, which he would be required to do ; doubtless that would be held a delivery of tbe hay, although from its nature and condition considerable time would be taken to fully accomplish it. If after such delivery, and before its removal, the vendor leased the premises to the vendee, certainly it would not then be necessary to make any further removal of the property. The change of possession of the personal property would follow the change in the real estate upon which it was located. If then the jury were able to find an immediate delivery of any of the property in this case, the lease may have been important to show the continued change of the possession ; for if no lease were made, they may very well have found that the change of possession was not continuous, although there had been an immediate delivery.
The Court erred in ruling out the evidence of the witness Gantz, as well as the lease offered by the plaintiff; hence, the judgment must be reversed and a new trial granted.